No ha-biendo el apelante elevado a esta corte nna exposición del caso o pliego de excepciones, y no apareciendo de la denun-cia, como se alega en el segundo señalamiento de error, que el acusado “trabajaba en su propio establecimiento comer-cial y no empleaba a nadie en su negocio,” y visto el caso de El Pueblo v. Bauzá, resuelto hoy, (pág. 439) se modifica la sentencia apelada, de modo que su parte dispositiva lea como sigue: “se declara culpable al acusado Esteban Claudio del delito de tener abierto su establecimiento en horas prohibidas, previsto en el artículo 553 del Código Penal,” y así modificada se confirma dicha sentencia.